Title: To George Washington from John Page, 23 September 1789
From: Page, John
To: Washington, George


          
            Sir
            New York Sepr the 23d 1789
          
          That I may not obtrude on you & to the Interruption of other Applicants, I again have Recourse to this Mode of Application in behalf of Gentlemen who wish to be recommended to you for Appointments. The inclosed Letter was left by Mr Andrews with a Friend the Day he set out on his Return to Virginia. I hope you will excuse my troubling you with it as I shall only add respecting him that I think his Knowledge of the Law, as a Justice of James City for several Years & as high Sheriff two Years added to his Study of Law, & his extensive genius leave no doubt with me that he is qualified for the office he solicits. In Justice however to Mr St G. Tucker one of our Judges & to the Gentn whom he recommends I must add that Mr Wm Nelson a Pratitioner of the Law in the General Court for some Years past is warmly recommended by him, & I am requested by Mr Tucker to nominate that Gentleman to you as a proper Person for the same Office[.] I am very sorry to be so troublesome, but your Goodness will pardon me I have the Honor to be with the highest Respect & Gratitude your much obliged & most obedient humble Servant
          
            John Page
          
        